t c summary opinion united_states tax_court bobby s and sara e roberts petitioners v commissioner of internal revenue respondent docket nos 5214-09s 3421-10s filed date jason j alley for petitioners emile l hebert iii for respondent armen special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent sent notices of deficiency to petitioners determining deficiencies additions to tax and accuracy-related_penalties with respect to petitioners’ individual federal income taxes for the and taxable years as follows additions to tax penalty secs year deficiency a a a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number -0- -0- -0- -0- the sole issue for decision is whether petitioners are entitled to deduct transportation_expenses under sec_162 incurred and paid_by bobby s roberts for travel between his home_office in roanoke alabama and his testing facility in metairie louisiana the resolution of this issue turns on whether bobby s roberts’ tax_home was in roanoke alabama or in metairie louisiana two notices of deficiency were sent to petitioners the first notice which was dated date related to tax years and the second notice which was dated date related to tax_year petitioners timely filed petitions with this court in both instances and the two cases were subsequently consolidated for trial briefing and opinion all other issues presented by the notices of deficiency have been conceded or otherwise resolved by the parties respondent concedes that sara e roberts’ tax_home was in roanoke alabama during the tax years in issue background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts as supplemented and accompanying exhibits petitioners resided in the state of alabama when the petitions were filed all references to petitioner in the singular are to petitioner bobby s roberts after returning home from the vietnam war petitioner attended auburn university auburn in alabama where he completed undergraduate and graduate studies in the department of rehabilitation and special education upon petitioner’s graduation with a major in vocational evaluation auburn hired him as a faculty_member to coordinate the undergraduate rehabilitation program between and petitioner lived in alabama and worked as a faculty_member for auburn in petitioner was recruited by louisiana state university lsu to develop and teach courses at its health sciences center in new orleans petitioner accepted the job moved to the new orleans area and worked at lsu from to in petitioner resigned from his position at lsu and worked as a consultant with various hospitals in the new orleans area until finally in late he and his family returned to alabama where they settled into a home in roanoke that petitioner had purchased several years earlier at all relevant times thereafter petitioners resided in roanoke alabama roanoke from late to petitioner again worked for auburn but during this time as an adjunct faculty_member he was also employed as a vocational expert with the social_security administration where he provided expert testimony at administrative hearings that were conducted in both alabama and georgia in petitioner was recruited by work recovery inc work recovery to help develop rehabilitation facilities throughout its southeast rehabilitation region southeast region which consisted of kentucky tennessee north carolina south carolina georgia florida alabama and mississippi petitioner worked from his home in roanoke which was centrally located within the southeast region although recruited by work recovery to develop the southeast region at one point during his employment petitioner assisted in the development of a rehabilitation facility in metairie louisiana located in the company’s southwest rehabilitation region petitioner however never operated or worked out of the facility in metairie once the metairie facility was completed petitioner returned to his work developing and researching work recovery inc was previously named valpar corp facilities in the southeast region one such facility that petitioner worked on was piedmont hospital in atlanta georgia in work recovery filed for bankruptcy and petitioner finding himself unemployed started a sole_proprietorship involved in vocational rehabilitation and evaluation services because of his proximity to auburn and his contacts there petitioner planned to continue working from his home_office offering vocational rehabilitation services in the same southeast region originally targeted by work recovery consequently petitioner began working again with piedmont hospital in atlanta georgia and also with the director of the state rehabilitation facility in alabama shortly after the creation of his sole_proprietorship petitioner began receiving referrals from the louisiana area requesting his services some of these referrals requested that petitioner provide testing services in addition to other evaluation services petitioner informed these referral sources that he did not have a testing facility or provide testing services as part of his business after receiving additional requests however petitioner began to look into providing testing as an additional service and ultimately decided to obtain a facility for this purpose in date petitioner signed a lease for a building in metairie louisiana that became a testing facility for his business at all times relevant thereafter petitioner had a facility for testing in metairie during and petitioner worked from a space in his residence that he converted to a modest home_office he provided rehabilitation cost analyses loss of earnings analyses and expert opinion assessments entirely from his home_office no testing was required to provide these services and all work including the composition of a final expert report was performed from petitioner’s home_office in roanoke during the tax years in issue petitioner primarily traveled to metairie if a case required testing or if a deposition or court appearance was scheduled when staying overnight in metairie petitioner minimized his expenses cooking food in a small microwave oven and sleeping on a sofa bed in the waiting room at his testing facility consequently petitioner only deducted his transportation_expenses petitioner typically arrived in metairie on a monday afternoon and returned to roanoke either on a wednesday or a thursday morning if he had no work to complete in metairie petitioner sometimes returned to roanoke on a tuesday while in roanoke petitioner worked saturdays and sunday afternoons after teaching sunday school and engaging in other personal activities if a case required testing petitioner would travel to his testing facility in metairie to perform the test the testing process only took hours per client on average in contrast the evaluation and reporting process in these cases performed entirely from petitioner’s home_office took an average of to hours per client petitioner also traveled to louisiana to give testimony in court or at a deposition when he was scheduled to give testimony however petitioner would often arrive in louisiana only to discover that the case was settled or the deposition was canceled many times when this occurred petitioner would return to roanoke early and work from his home_office in petitioner made round-trip flights and a single one-way flight between birmingham alabama and new orleans louisiana in petitioner made round-trip flights between alabama and louisiana after hurricane katrina devastated new orleans in date southwest airlines canceled direct flights between birmingham and new orleans and petitioner’s testing facility sustained heavy damage thus petitioner began using his vehicle to travel to metairie hauling equipment that he needed to make repairs consequently in petitioner made round trips with his vehicle driving from his home_office in roanoke to metairie unfortunately because of the extent of the damage sustained petitioner was forced to eventually abandon his old testing facility and lease a new facility in from date to date no testing was performed and petitioner conducted all of his work from his home_office traveling to metairie primarily to repair or otherwise relocate his testing facility consequently in petitioner made round trips in his vehicle from his home_office to metairie and only conducted three tests that year discussion6 generally expenditures_for transportation between a taxpayer’s home and place of business are considered personal expenses and are not deductible see sec_262 413_us_838 sec_1_162-2 sec_1 b income_tax regs transportation_expenses however may be deducted under sec_162 if they are ordinary and necessary incurred while away from home and incurred in pursuit of a trade_or_business 326_us_465 the reference to home in sec_162 means the taxpayer’s tax_home 74_tc_578 foote v commissioner our decision is made without regard to the burden_of_proof the vocational tax_home concept was first construed by this court in 5_bta_1181 and has been steadfastly upheld by this court see eg 86_tc_589 85_tc_798 67_tc_1 49_tc_557 t c 49_tc_557 this court has held as a general_rule that the location of a taxpayer’s principal_place_of_business is his tax_home not the location of the taxpayer’s personal_residence mitchell v commissioner supra pincite kroll v commissioner supra pincite- when a home_office however qualifies as the taxpayer’s principal_place_of_business under sec_280a then the taxpayer’s personal_residence is considered his tax_home and expenses paid_or_incurred traveling between that residence and another workplace may be deductible see 113_tc_106 76_tc_839 73_tc_766 therefore we must decide whether petitioner’s home_office in roanoke was his principal_place_of_business under sec_280a even though petitioner did not claim a home_office deduction on his tax returns for the tax years in issue when a taxpayer conducts business from both a home_office and another workplace and a determination must be made as to which qualifies as the taxpayer’s principal_place_of_business two objective factors are given primary consideration the petitioner makes no claims for home_office_deductions in these cases relative importance of the business functions or activities conducted at each place and the amount of time expended at each place 506_us_168 strohmaier v commissioner supra pincite after careful consideration of the record we find that petitioner’s home_office was his principal_place_of_business during the years in issue and therefore roanoke was his tax_home consequently we hold that petitioners are entitled to deduct the ordinary and necessary transportation_expenses paid_or_incurred for travel away from roanoke in pursuit of petitioner’s business petitioner testified at trial that he converted a portion of his residence to a home_office that he used on a regular basis to conduct analysis draft reports and perform other functions for his business we credit petitioner’s testimony at trial and find that he used his modest home_office exclusively and on a regular basis for his business during the tax years in issue see sec_280a moreover there is ample evidence in the record to support the conclusion that petitioner’s home_office in roanoke was his principal_place_of_business during the tax years in issue see sec_280a first petitioner performed the most important functions of his business from his home_office in roanoke he provided rehabilitation cost analyses loss of earnings analyses and expert opinion assessments entirely from his home_office no testing was required to provide these services even when a case required petitioner to travel to metairie to conduct a test the testing process itself was a relatively small component of the overall service provided the testing data was collected as one step in the process that petitioner used to conduct his analysis formulate his opinion and draft his expert reports the service provided by petitioner is not the collection of raw data through testing it is his complex analysis of that data the formulation of an expert opinion and the presentation of that opinion in the form of a clear and concise written report consequently we find that the most important functions performed by petitioner even in cases that involved testing were analysis of data collected formulation of expert opinions and composition of expert reports these functions were entirely performed from petitioner’s home_office we note that petitioner would also travel to louisiana for the purpose of giving testimony either in court or at a deposition giving testimony however is ancillary to what we find to be the most important services provided by petitioner therefore given petitioner’s credible testimony at trial we find that the relative importance of the business functions petitioner conducted from his home_office in roanoke substantially outweigh the activities petitioner performed in louisiana second not only did petitioner perform the most important functions of his business from his home_office in roanoke he spent most of his time working there as well petitioner typically arrived in louisiana on a monday afternoon and returned to roanoke either on a wednesday or a thursday morning if petitioner had no work to complete in louisiana he sometimes returned to roanoke on a tuesday while in roanoke petitioner worked on saturdays and even sundays after teaching sunday school and engaging in other personal activities if a case required testing in metairie the testing process only took hours per client on average in contrast the evaluation and reporting process in these cases performed entirely in roanoke took an average of to hours per client consequently even when petitioner had a case that required testing he spent twice as much time on average analyzing data and drafting his reports in roanoke than he did testing a client in metairie the record does not provide as clear a measure regarding how much time petitioner spent giving testimony in louisiana at a court appearance or a deposition when he traveled to louisiana for the purpose of giving testimony however petitioner would often arrive only to discover that the case was settled or the deposition was canceled in any event petitioner’s ancillary and irregular appearances in court or at a deposition in louisiana even when coupled with the testing process and other minor activities he may have performed there do not outweigh the time he spent performing business functions at his home_office therefore although he traveled to louisiana frequently we find that petitioner spent more time performing analysis and drafting reports from his home_office in roanoke than he spent performing business activities in louisiana finally we disagree with respondent’s contention that petitioner maintained his home_office in roanoke for personal reasons specifically because petitioner’s wife and children resided there instead the record suggests that petitioner maintained his home_office in roanoke because of the exigencies of his business not personal reasons when work recovery shut down and he started his own business petitioner continued the southeast region business model petitioner began working again with piedmont hospital in atlanta georgia and also working with the director of the state rehabilitation facility in alabama although he would travel to louisiana for cases that required testing and to provide testimony his home_office in roanoke remained centrally located within the southeast region therefore we find that petitioner maintained his home_office in roanoke not for personal reasons but because of his business model in conclusion petitioner’s principal_place_of_business and therefore his tax_home was in roanoke alabama during the tax years in issue consequently petitioner was away from home within the meaning of sec_162 when he incurred transportation_expenses for traveling between his home_office and louisiana in pursuit of his business accordingly petitioner is entitled to deductions for transportation_expenses incurred for traveling between his home_office and louisiana in pursuit of his business during the tax years in issue conclusion we have considered all of the other arguments made by respondent and to the extent that we have not specifically addressed them we conclude that they are without merit to reflect the foregoing decisions will be entered under rule
